Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered February 5th, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,580,252. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims and the pending claims are commonly directed to the manipulation of a the three dimensional shape of a display device through the control of arms attached tot eh display device and controlled by a controller(alternatively described as a .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RYU et al (US 2016/0295711).

Claim 1: RYU teaches a method for adjusting a display device comprising: 
RYU Figures 1, 4, 12; Elements 20, 50), at least one of a three- dimensional shape of the display device, a first position of the display device relative a substantially vertical axis and a second position of the display device relative a substantially horizontal axis(-Wherein the links are operable to change the 3d shape of the display from flat to curve modifying the shape and relative position with relation to an axis in the horizontal and vertical depending on orientation- RYU Abstract; Figures 4, 7, 13); 
determining, by a controller, an occurrence of at least one of a condition, an event, and a user input (-the curvature of the display is modified according to user input and/or automatically to optimize viewing in a selected mode- RYU Paragraphs [0337], [0339]-[0341]); 
in response to the determination by the controller, transmitting, by the controller, a control signal to the at least one arm coupled to the display device (RYU Figures 68B, 69A, 69B, 12; Paragraph [0341]); and 
in response to receiving the control signal, adjusting the at least one arm coupled to the display device to alter at least one of the three-dimensional shape, first position and second position of at least a portion of the display device (RYU Figures 4, 7, 13, 68B, 69A, 69B).
 
Claim 5: The prior art of RYU teaches the method of claim 1, wherein the adjusting of the at least one arm further comprising extending, contracting, vertically pivoting, RYU Figures 7, 10, 11-20; Elements 30,45, 50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al (US 2016/0295711). as applied to claims 1 and 5 above, and further in view of CHOI (US 2016/0121213).

Claim 2: The combination of RYU and CHOI teach the method of claim 1, further comprising switching an electronic game from a first mode to a second mode; 
wherein the condition is the switching of the electronic game from the first mode to the second mode (-in changing from a flat screen arrangement to multiple different and distinct curved screen arrangements- CHOI Abstract; Figures 4A-5B).
RYU teaches the invention including the manual and automated modification of display shape as cited herein above and the applicability of the claimed invention to games (RYU Paragraph [0272]).  While the prior art of RYU does not teach the modification of display shape/mode based on a change in  CHOI Abstract; Figures 4A-5B).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporate the modification of display shape/mode based on a change in game mode as taught by CHOI as one of the automated conditions for changing display shape in RYU to provide the benefits of improving the immersion of a user and enabling a dynamic game environment as taught by CHOI(CHOI Paragraph [0024]) .

Claim 3: The combination of RYU and CHOI teach the method of claim 1, wherein the event corresponds to a game event taking place in an electronic game (-including the game event relating to the car traveling various speeds and/or turning in game- CHOI Paragraphs [0016]-[0019], [0021]; Figures 6).  

Claim 4: The combination of RYU and CHOI teach the method of claim 1, further comprising associating specific graphics with at least one of the three-dimensional shape, first position and second position of the display device (-Including associating the shape with the graphics portraying changes in speed, a speedometer and turning features- CHOI Paragraphs [0016]-[0019], [0021]; Figures 4A-5B, 6).  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715